Opinion by
Porter, J.,
The only question properly raised by the specifications of error in this case is whether a railroad company, having made an arrangement with a transfer company, or hackman to furnish at its passenger station, from time to time, all vehicles necessary for the accommodation of passengers arriving there on its trains, may legally exclude from its depot grounds or passenger station all other hackmen or expressmen coming to either for the purpose only of soliciting for themselves the custom or patronage of passengers. Mature consideration of this question, in the light of numerous authorities, has led us to the conclusion that but little can with profit be added to the opinion of Judge Maxwell, of the court below, which will appear in the report of this case. Whatever a railroad company does as a common carrier, it'is compelled to do for all without discrimination. Whatever it may lawfully do outside of its lawful obligations as a common carrier is a matter of favor, and not of right: Cumberland Valley Railroad Co.’s App., 62 Pa. 218; Donovon v. Pennsylvania Co., 199 U. S. 279. The court below, in entering the decree complained of, relied principally upon the authority of the case last cited, to which may be added, as additional authorities sustaining the decree, the following: B. & A. Railroad Co. v. Brown, 177 Mass. 65; N. Y., N. H. & H. R. R. Co. v. Scovill, 71 Conn. 136; Godlout v. St. Paul Union Depot Co., 47 L. R. A. 532; Norfolk & Western Ry. Co. v. Baggage Transfer Co., 50 L. R. A. 722; Hedding v. Gallagher, 64 L. R. A. 811; State of Ohio v. Union Depot Co., 71 Ohio 379; Dingman v. Duluth S. S. & A. Ry. Co., 164 Mich. 328; N. Y. C. & H. R. R. Co. v. Ryan, 129 N. Y. 55. It was not necessary that Daniel Kirwan, with whom the plaintiff had made the contract to' furnish vehicles sufficient for the accommodation of all passengers arriving at the station and to whom it had granted the exclusive privilege to solicit the patronage of such passengers in the transfer of their persons and baggage, should be *458made a party of this bill. The bill was not founded upon any right which the plaintiff had acquired through any covenant in the contract and this defendant had no rights founded on the contract. The existence of the contract was only material for the purpose of showing that the plaintiff had made some contract which required the person to whom it granted the exclusive privilege to solicit patronage at its station to provide vehicles adequate for the convenience of passengers arriving. When the defendant was notified that the plaintiff had made a regulation that another should have the exclusive right to enter its grounds for the purpose of soliciting patronage and that-the defendant must desist from doing so, a subsequent entry by the latter for the forbidden purpose was unlawful, and this plaintiff had the right, without joining any other person, to seek to have the offender restrained from the commission of a continuing trespass.
The decree is affirmed and the appeal dismissed at costs of the appellant.